Title: From Thomas Jefferson to Richard Richardson, 15 August 1804
From: Jefferson, Thomas
To: Richardson, Richard


               
                  
                     Sir
                  
                  Monticello Aug. 15. 04.
               
               I recieved last night your favor of Aug. 5. and am glad to find you have got safely back, & have been succesful in your expedition to Jamaica. from your long silence we had begun to conclude you were dead. your resolution to sell out in that island is undoubtedly wise, and your choice of the Orleans territory for your destination is equally so. you will find the purchase however of Sugar lands there high. but at the next session of Congress a land-office will probably be opened there; and if you go before hand and select a spot of sugarlands, a great deal of which is now vacant, & be on the alert to get a grant of it, you may probably get the lands cheap, & reserve your capital for stocking it.   mr Dinsmore, after whom you enquire, is still with me & well. the progress in my buildings, after which you enquire also, has been steady. you had finished all the bricklayer’s work before you left it. the housejoiner’s & plaisterer’s work within are nearly concluded. the latter will finish in 3. weeks; the former will occupy the present year, & the next will probably finish the outside work. wishing you success in your pursuits I tender you my friendly salutations and respects.
               
                  
                     Th: Jefferson
                  
               
            